ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-278, concluding that RICHARD B. GIRDLER of LINCOLN PARK, who was admitted to the bar of this State in 1972, and who thereafter was suspended from the practice of law for a period of three months effective May 1, 2002, by Order of this Court filed April 3, 2002, and who remains suspended at this time, should be suspended from the practice of law for a *228period of three months for unethical conduct in connection with respondent’s failure to follow the Court’s Order directing him to comply with Rule 1:20-20 on his suspension from practice;
And the Court having determined that respondent’s failure to comply with the Order filed April 3,2002, and to file an affidavit of compliance violates RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice) and warrants the imposition of discipline;
And good cause appearing;
It is ORDERED that RICHARD B. GIRDLER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.